Exhibit 10.1

WAUWATOSA HOLDINGS, INC.
2006 EQUITY INCENTIVE PLAN

I. INTRODUCTION.

1.01 Purpose. This plan shall be known as the Wauwatosa Holdings, Inc. 2006
Equity Incentive Plan (the “Plan”). The purposes of the Plan are to attract and
retain the best available employees and directors of the Company or any
Subsidiary which now exists or hereafter is organized or acquired by the
Company, to provide additional incentive to such persons and to promote the
success and growth of the Company. These purposes may be achieved through the
grant of options to purchase Common Stock of Wauwatosa Holdings, Inc., the grant
of Stock Appreciation Rights and the grant of Recognition and Retention Awards,
as described below.

1.02 Effective Date. The effective date of the Plan shall be February 14, 2006,
subject to the approval of the Plan by shareholders of the Company at the 2006
annual meeting. Any Awards granted prior to such stockholder approval shall be
expressly conditioned upon such stockholder approval of the Plan.

II. DEFINITIONS.

2.01 “Award” means an Incentive Stock Option, Non-Qualified Stock Option, Stock
Appreciation Right or Recognition and Retention Award, as appropriate.

2.02 “Award Agreement” means the agreement between the Company and the Grantee
specifying the terms and conditions as described thereunder.

2.03 “Board” means the Board of Directors of Wauwatosa Holdings, Inc.

2.04 “Change in Control” shall be deemed to have occurred if: (a) any “person”
(as such term is used in Section 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934) other than Lamplighter Financial, MHC (“MHC”) becomes the
beneficial owner, directly or indirectly, of a majority of the capital stock of
the Company in a transaction or transactions subject to the notice provisions of
the Change in Bank Control Act of 1978, (12 USC § 1817(j)) as amended from time
to time, or approval under the Bank Holding Company Act of 1956 (12 USC § 1841),
as amended from time to time; (b) during any period of two (2) consecutive
years, the individuals, who at the beginning of any such period constituted the
directors of the Company, cease for any reason to constitute at least a majority
thereof; (c) the Company files a report or proxy statement with the Securities
and Exchange Commission and/or the Federal Reserve Board disclosing in response
to Item 5.01 of Form 8-K or Item 5 of Part II of Form 10-Q, each promulgated
pursuant to the Securities Exchange Act of 1934, as amended (“Exchange Act”) or
Item 6(e) of Schedule 14A promulgated thereunder, or successor Items, that a
change in control of the Company has or may have occurred pursuant to any
contract or transaction; or (d) any person other than the Company or MHC becomes
the owner of more than 25% of the voting securities of Wauwatosa Savings Bank.
However, notwithstanding the foregoing provisions, a reorganization of the
Company and MHC in which the shareholders of the Company prior to such
reorganization, the members of MHC and any members of the public, which acquire
shares of such entity pursuant to a public offering of securities approved in
advance by the board of directors of MHC, together control the successor entity
shall not constitute a “Change in Control” hereunder.

2.05 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

2.06 “Committee” means the committee described in Article IV or the person or
persons to whom the committee has delegated its power and responsibilities under
Article IV.

2.07 “Common Stock” or “Stock” means the common stock of the Company having a
par value of $.01 per share.

2.08 “Company” means Wauwatosa Holdings, Inc., a Wisconsin corporation.

2.09 “Fair Market Value” means for purposes of the Plan at any date (i) the
reported closing price of such stock on the New York Stock Exchange or other
established stock exchange or Nasdaq National Market on such date, or if no sale
of such stock shall have been made on that date, on the preceding date on which
there was such a sale, (ii) if such stock is not then listed on an exchange or
the Nasdaq National Market, the last trade price per share for such stock in the
over-the-counter market as quoted on Nasdaq or the pink sheets or successor
publication of the National Quotation Bureau on such date, or (iii) if such
stock is not then listed or quoted as referenced above, an amount determined in
good faith by the Board or the Committee.

2.10 “Grant Date” means the date on which an Award is deemed granted, which
shall be the date on which the Committee authorizes the Award or such later date
as the Committee shall determine in its sole discretion.

2.11 “Grantee” means an individual who has been granted an Award.

2.12 “Incentive Stock Option” or “ISO” means an option that is intended to meet
the requirements of Section 422 of the Code and regulations thereunder.

2.13 “Non-Qualified Stock Option” or “NSO” means an option other than an
Incentive Stock Option.

2.14 “Option” means an Incentive Stock Option or Non-Qualified Stock Option, as
appropriate.

2.15 “Performance Goal” means a performance goal established by the Committee
prior to the grant of any Award of Restricted Stock that is based on the
attainment of goals relating to one or more of the following business criteria
measured on an absolute basis or in terms of growth or reduction: net income
(pre-tax or after-tax and with adjustments as stipulated), earnings per share,
return on equity, return on capital employed, return on assets, return on
tangible book value, operating income, earnings before depreciation, interest,
taxes and amortization (EBDITA), loss ratio, expense ratio, stock price, total
shareholder return, economic value added and operating cash flow.

2.16 “Plan” means the Wauwatosa Holdings, Inc. 2006 Equity Incentive Plan as set
forth herein, as it may be amended from time to time.

2.17 “Recognition and Retention Award” means Restricted Stock Shares or
Restricted Stock Units, as awarded under Article VIII of the Plan.

2.18 “Subsidiary” means any corporation in which the Company or another entity
qualifying as a Subsidiary within this definition owns 50% or more of the total
combined voting power of all classes of stock, or any other entity (including,
but not limited to, partnerships and joint ventures) in which the Company or
another entity qualifying as a Subsidiary within this definition owns 50% or
more of the combined equity thereof.

2.19 “Stock Appreciation Right” or “SAR” means the right to receive cash or
shares of Common Stock based upon the excess of the Fair Market Value of one
share of Common Stock on the date the SAR is exercised over the Fair Market
Value of one share of Common Stock on the Grant Date.

III. SHARES SUBJECT TO AWARD.

3.01 Available Shares. The number of shares of Common Stock of the Company which
may be issued under the Plan shall not exceed 1,494,298 shares; provided that no
individual can be granted Awards covering, in the aggregate, more than 373,575
shares of Common Stock in any calendar year. A maximum of 426,942 shares of
Common Stock are available for the issuance of Recognition and Retention Awards
under the Plan and a maximum of 1,067,356 shares of Common Stock are available
for the issuance of other Awards under the Plan. Shares issued under the Plan
may come from authorized but unissued shares, from treasury shares held by the
Company, from shares purchased by the Company on an open market for such
purpose, or from any combination of the foregoing. If any Award granted under
this Plan is canceled, terminates, expires, or lapses for any reason, any shares
subject to such Award again shall be available for the grant of an Award under
the Plan.

3.02 Changes in Common Stock. If any stock dividend is declared upon the Company
Stock, or if there is any stock split, stock distribution, or other
recapitalization of the Company with respect to the Common Stock, resulting in a
split or combination or exchange of shares, the Committee shall make or provide
for such adjustment in the number of and class of shares which may be delivered
under the Plan, and in the number and class of and/or price of shares subject to
outstanding Awards as it may, in its discretion, deem to be equitable.

IV. ADMINISTRATION

4.01 Administration by the Committee. For purposes of the power to grant Awards
to Company directors, the Committee shall consist of the entire Board. For other
Plan purposes, the Plan shall be administered by a committee designated by the
Board to administer the Plan and shall initially be the Compensation Committee
of the Board. The Committee shall be constituted to permit the Plan to comply
with the provisions of Rule 16b-3 under the Securities Exchange Act of 1979, as
amended or any successor rule, and Section 162(m) of the Code. A majority of the
members of the Committee shall constitute a quorum. The approval of such a
quorum, expressed by a vote at a meeting held either in person or by conference
telephone call, or the unanimous consent of all members in writing without a
meeting, shall constitute the action of the Committee and shall be valid and
effective for all purposes of the Plan.

4.02 Award Limits. The Committee shall determine from time to time those persons
to whom Awards shall be granted, provided that (a) no eligible person shall be
eligible to receive an Award or Awards covering or relating to, in the
aggregate, more than 25% of the shares available for issuance under the Plan and
(b) directors of the Company or a Subsidiary who are not also employees of the
Company or any Subsidiary may not receive more than 5% individually, or 30% in
the aggregate, of the shares available for issuance under the Plan.

4.03 Committee Powers. The Committee is empowered to adopt such rules,
regulations and procedures and take such other action as it shall deem necessary
or proper for the administration of the Plan. The Committee shall also have
authority to interpret the Plan, and the decision of the Committee on any
questions concerning the interpretation of the Plan shall be final and
conclusive. The Committee may consult with counsel, who may be counsel for the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel. Subject to the provisions of the Plan, the
Committee shall have full and final authority to:



  (a)   designate the persons to whom Awards shall be granted;



  (b)   grant Awards in such form and amount as the Committee shall determine;



  (c)   impose such limitations, restrictions and conditions upon any such Award
as the Committee shall deem appropriate;



  (d)   waive in whole or in part any limitations, restrictions or conditions
imposed upon any such Award as the Committee shall deem appropriate; and



  (e)   modify, extend or renew any Award previously granted, provided that this
provision shall not provide authority to reprice Awards to a lower exercise
price.

4.04 Delegation by Committee. The Committee may delegate all or any part of its
responsibilities and powers to any executive officer or officers of the Company
selected by it. Any such delegation may be revoked by the Board or by the
Committee at any time.

V. STOCK OPTIONS.

5.01 Granting of Stock Options. Options may be granted to directors, officers
and key employees of the Company and any of its Subsidiaries; provided, however
that a maximum of 1,067,356 shares of stock may be issued pursuant to the
exercise of Incentive Stock Options. In selecting the individuals to whom
Options shall be granted, as well as in determining the number of Options
granted, the Committee shall take into consideration such factors as it deems
relevant pursuant to accomplishing the purposes of the Plan. A Grantee may, if
he is otherwise eligible, be granted an additional Option or Options if the
Committee shall so determine. Option grants under the Plan shall be evidenced by
agreements in such form and containing such provisions as are consistent with
the Plan as the Committee shall from time to time approve.

5.02 Type of Option. At the time each Option is granted, the Committee shall
designate the Option as an Incentive Stock Option or a Non-Qualified Stock
Option. Any Option designated as an Incentive Stock Option shall comply with the
requirements of Section 422 of the Code, including the requirement that
incentive stock options may only be granted to individuals who are employed by
the Company, a parent or a Subsidiary corporation of the Company. If required by
applicable tax rules regarding a particular grant, to the extent that the
aggregate fair market value (determined as of the date an Incentive Stock Option
is granted) of the shares with respect to which an Incentive Stock Option grant
under this Plan (when aggregated, if appropriate, with shares subject to other
Incentive Stock Option grants made before said grant under this Plan or another
plan maintained by the Company or any ISO Group member) is exercisable for the
first time by an optionee during any calendar year exceeds $100,000 (or such
other limit as is prescribed by the Code), such option grant shall be treated as
a grant of Nonqualified Stock Options pursuant to Code Section 422(d).

5.03 Option Terms. Each option grant agreement shall specify the number of
Incentive Stock Options and/or Nonqualified Stock Options being granted; one
option shall be deemed granted for each share of stock. In addition, each option
grant agreement shall specify the exercisability and/or vesting schedule of such
options, if any.

5.04 Purchase Price. The purchase price of the Common Stock covered by each
Option shall be not less than the Fair Market Value of such Stock on the Grant
Date. Such price shall be subject to adjustment as provided in Article III and
IX hereof. The purchase price for a share subject to Option shall not be less
than 100% of the Fair Market Value of the share on the date the option is
granted, provided, however, the option price of an Incentive Stock Option shall
not be less than 110% of the fair market value of such share on the date the
option is granted to an individual then owning (after the application of the
family and other attribution rules of Section 424(d) or any successor rule of
the Code) more than 10% of the total combined voting power of all classes of
stock of the Company.

5.05 Vesting of Options. Options may be exercised only in accordance with the
terms of each option contract. For vesting purposes, options may not be deemed
to have been granted prior to the date of shareholder approval of the Plan.
Unless the Committee determines otherwise at the time of grant, no option shall
be exercisable until the optionee has completed at least the number of years of
continuous service from the date of grant of each option as follows, and then
the same shall be exercisable for any amount of shares covered by such option up
to the maximum percentage of shares covered thereunder as follows:

         
Number of Completed Years of
  Maximum Percentage of Shares

Continuous Service After the Date
  Becoming

of Grant of Option
  Exercisable Under the Option

Less than 1 year
  Zero

At least 1 but less than 2
    20 %
At least 2 but less than 3
    40 %
At least 3 but less than 4
    60 %
At least 4 but less than 5
    80 %
At least 5 years
    100 %

Accelerated vesting of the options is not permitted except for death, disability
or a Change in Control. No fractional shares shall be issuable on exercise of
any option and if the application of the maximum percentage set forth above
would result in a fractional share, the number of shares exercisable shall be
rounded up to the next full share. Finally, the maximum fair market value of
Common Stock (determined at the time of grant) covered by ISOs that first become
exercisable by any optionee in any calendar year is limited to $100,000.

5.06 Method of Exercise. An Option that has become exercisable may be exercised
from time to time by written notice to the Company stating the number of shares
being purchased and accompanied by the payment in full of the Option price for
such shares. The purchase price may be paid by any of the following methods,
(a) by cash, (b) by check, or (c) to the extent permitted under the particular
grant agreement, by transferring to the Company shares of stock of the Company
at their fair market value as of the date of exercise of the option, provided
that the optionee held the shares of stock for at least six months.
Notwithstanding the foregoing, the Company may arrange for or cooperate in
permitting broker-assisted cashless exercise procedures.

5.07 Shareholder Rights. A Grantee shall not, by reason of any Options granted
hereunder, have any right of a shareholder of the Company with respect to the
shares covered by Options until shares of Stock have been issued.

VI. STOCK APPRECIATION RIGHTS.

6.01 Granting of SARs. The Committee may, in its discretion, grant SARs to
directors, officers and key employees of the Company and any of its
Subsidiaries.

6.02 SAR Terms. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price (which shall be not less than the Fair Market
Value of such Stock on the Grant Date), the term of the SAR, and such other
provisions as the Committee shall determine. The vesting restrictions applicable
to any SAR may lapse no more quickly and in no greater percentage than options
are allowed to vest under Section 5.05 above.

6.03 Method of Exercise. An SAR that has become exercisable may be exercised by
written notice to the Company stating the number of SARs being exercised.

6.04 Payment upon Exercise. Upon the exercise of SARs, the Grantee shall be
entitled to receive an amount determined by multiplying (a) the difference
obtained by subtracting the grant price from the Fair Market Value of a share of
Common Stock on the date of exercise, by (b) the number of SARs exercised. At
the discretion of the Committee, the payment upon the exercise of the SARs may
be in cash, in shares of Common Stock of equivalent value, or in some
combination thereof. The number of available shares under Section 3.01 shall
only be reduced by shares of Common Stock issued upon exercise of an SAR and
shall not be affected by any cash payments.

VII. EFFECT OF TERMINATION OF EMPLOYMENT, DISABILITY OR DEATH.

7.01 Incentive Stock Options. Unless otherwise provided herein or in a specific
Option Agreement which may provide longer or shorter periods of exercisability,
no ISO shall be exercisable after the expiration of the earliest of:



  (a)   10 years from the date the option is granted, or five years from the
date the option is granted to an individual owning (after the application of the
family and other attribution rules of Section 424(d) of the Code) at the time
such option was granted, more than 10% of the total combined voting power of all
classes of stock of the Company,



  (b)   three months after the date the Grantee ceases to perform services for
the Company or its Subsidiaries, if such cessation is for any reason other than
death, disability (within the meaning of Code Section 22(e)(3)), or cause,



  (c)   one year after the date the Grantee ceases to perform services for the
Company or its Subsidiaries, if such cessation is by reason of death or
disability (within the meaning of Code Section 22(e)(3)), or



  (d)   the date the Grantee ceases to perform services for the Company or its
Subsidiaries, if such cessation is for cause, as determined by the Board or the
Committee in its sole discretion;

7.02 Non-Qualified Stock Options and SARs. Unless otherwise provided herein or
in a specific NSO or SAR Agreement which may provide longer or shorter periods
of exercisability, no ISO shall be exercisable after the expiration of the
earliest of:



  (a)   10 years from the date of grant,



  (b)   one year after the date the Grantee ceases to perform services for the
Company or its Subsidiaries, if such cessation is for any reason other than
death, permanent disability, retirement or cause,



  (c)   two years after the date the Grantee ceases to perform services for the
Company or its Subsidiaries, if such cessation is by reason of the Grantee’s
death, permanent disability or retirement; or



  (d)   the date the Grantee ceases to perform services for the Company or its
Subsidiaries, if such cessation is for cause, as determined by the Board or the
Committee in its sole discretion;

7.03 ISOs, NSOs and SARs. Unless otherwise provided in a specific grant
agreement or determined by the Committee, an Option or SAR shall only be
exercisable for the periods above following the date a Grantee ceases to perform
services to the extent the Award was exercisable on the date of such cessation.
The unvested portion of any Award shall automatically terminate on the date the
Grantee ceases to perform services for the Company or its Subsidiaries.

VIII. RECOGNITION AND RETENTION AWARDS.

8.01 Administration. Recognition and Retention Awards may be issued either alone
or in addition to other Awards granted under the Plan. Recognition and Retention
Awards may consist of shares issued subject to forfeiture if specified
conditions are not satisfied (“Restricted Shares”) or agreements to issue shares
in the future if specified conditions are satisfied (“Restricted Stock Units”).
The Committee shall determine the eligible persons to whom and the time or times
at which Recognition and Retention Awards will be granted, the number of shares
to be awarded, the time or times within which such Awards may be subject to
forfeiture and any other terms and conditions of the Awards. The Committee may
condition the grant of Recognition and Retention Awards upon the attainment of
specified Performance Goals or such other factors or criteria as the Committee
shall determine. The provisions of the Awards need not be the same with respect
to each recipient.

8.02 Awards and Certificates. A Grantee who receives shares following the
satisfaction of the conditions established by the Committee shall receive an
unlegended certificate for such shares. Each individual receiving Restricted
Shares shall be issued a certificate in respect of such shares. Such certificate
shall be registered in the name of such individual and shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Wauwatosa Holdings, Inc. 2006 Equity Incentive Plan and an agreement identifying
the restrictions applicable to the  shares. Copies of such Plan and agreement
are on file at the corporate office of Wauwatosa Holdings, Inc.”

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award, the Grantee shall have delivered a stock
power, endorsed in blank, relating to the stock covered by such Award.

8.03 Terms and Conditions. Recognition and Retention Awards shall be subject to
the following terms and conditions:



  (a)   Until the applicable restrictions lapse or the conditions are satisfied,
the Grantee shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber the Restricted Stock or the Restricted Stock Units.



  (b)   The restrictions applicable to any Recognition and Retention Award may
lapse no more quickly and in no greater percentage than Options are allowed to
vest under Section 5.05 above.



  (c)   Except to the extent otherwise provided in the applicable agreement, the
portion of the Award still subject to restriction shall be forfeited by the
Grantee upon termination of a Grantee’s service for any reason.



  (d)   If and when the applicable restrictions lapse, unlegended certificates
for such  shares shall be delivered to the Grantee.



  (e)   Each Award shall be confirmed by, and be subject to the terms of, an
agreement identifying the restrictions applicable to the Award.

8.04 Rights as Shareholder. A Grantee receiving a Restricted Stock Award shall
have all of the rights of a shareholder of the Company, including the right to
vote the shares and the right to receive any cash dividends. Unless otherwise
determined by the Committee, cash dividends shall be automatically paid in cash
and dividends payable in stock shall be paid in the form of additional
restricted stock. A Grantee receiving an Award of Restricted Stock Units shall
not be deemed the holder of any shares covered by the Award, or have any rights
as a shareholder with respect thereto, until such shares are issued to him/her.

IX. EFFECT OF CORPORATE TRANSACTIONS.

9.01 Merger, Consolidation or Reorganization. In the event of a merger,
consolidation or reorganization with another corporation in which the Company is
not the surviving corporation or a merger, consolidation or reorganization
involving the Company in which the Company Stock ceases to be publicly traded,
the Committee shall, subject to the approval of the Board of Directors of the
Company, or the board of directors of any corporation assuming the obligations
of the Company hereunder, take action regarding each outstanding and unexercised
Award pursuant to either clause (a) or (b) below:



  (a)   Appropriate provision may be made for the protection of such Award by
the substitution on an equitable basis of appropriate shares of the surviving or
related corporation, provided that the excess of the aggregate Fair Market Value
of the shares subject to such Award immediately before such substitution over
the exercise price thereof is not more than the excess of the aggregate fair
market value of the substituted shares made subject to Award immediately after
such substitution over the exercise price thereof; or



  (b)   The Committee may cancel such Award. In the event any Option or SAR is
canceled, the Company, or the corporation assuming the obligations of the
Company hereunder, shall pay the Grantee an amount of cash (less normal
withholding taxes) equal to the excess of the highest Fair Market Value per
share of the Stock during the 60-day period immediately preceding the merger,
consolidation or reorganization over the exercise price, multiplied by the
number of shares subject to such Award. In the event any other Award is
canceled, the Company, or the corporation assuming the obligations of the
Company hereunder, shall pay the Grantee an amount of cash or stock, as
determined by the Committee, based upon the highest Fair Market Value per share
of the Stock during the 60-day period immediately preceding the cancellation.

9.02 Change in Control. Notwithstanding any provision in the Plan to the
contrary, unless the particular Award Agreement provides otherwise, the unvested
Awards held by each Grantee shall automatically become vested upon the
occurrence, before the expiration or termination of such Award, of a Change in
Control. Further, the Committee shall have the right to cancel such Awards and
pay the Grantee an amount determined under 9.01(b) above.

X. MISCELLANEOUS.

10.01 Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Grantee to remit to the Company, an amount sufficient to
satisfy Federal, state, and local taxes (including the Grantee’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising or as a result of this Plan. With respect to withholding required upon
the exercise of Options or SARs, upon the lapse of restrictions on Restricted
Stock, Grantees may elect, subject to the approval of the Committee, to satisfy
the withholding requirement, in whole or in part, by having the Company withhold
shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction.

10.02 No Employment or Retention Agreement Intended. Neither the establishment
of, nor the awarding of Awards under this Plan shall be construed to create a
contract of employment or service between any Grantee and the Company or its
Subsidiaries; nor does it give any Grantee the right to continued service in any
capacity with the Company or its Subsidiaries or limit in any way the right of
the Company or its Subsidiaries to discharge any Grantee at any time and without
notice, with or without cause, or to any benefits not specifically provided by
this Plan, or in any manner modify the Company’s right to establish, modify,
amend or terminate any profit sharing or retirement plans.

10.03 Non-transferability of Awards. Any Award granted hereunder shall, by its
terms, be non-transferable by a Grantee other than by will or the laws of
descent and shall be exercisable during the Grantee’s lifetime solely by the
Grantee or the Grantee’s duly appointed guardian or personal representative.
Notwithstanding the foregoing, the Committee may permit a Grantee to transfer a
Non-Qualified Stock Option or SAR to a family member or a trust or partnership
for the benefit of a family member, in accordance with rules established by the
Committee.

10.04 Investment Representation. Unless the shares of stock covered by the Plan
have been registered with the Securities and Exchange Commission pursuant to
Section 5 of the Securities Act of 1933, as amended, each Grantee by accepting
an Award represents and agrees, for himself or herself and his or her
transferees by will or the laws of descent and distribution, that all shares of
stock purchased upon the exercise of the option grant will be acquired for
investment and not for resale or distribution. Upon such exercise of any portion
of any option grant, the person entitled to exercise the same shall upon request
of the Company furnish evidence satisfactory to the Company (including a written
and signed representation) to the effect that the shares of stock are being
acquired in good faith for investment and not for resale or distribution.
Furthermore, the Company may if it deems appropriate affix a legend to
certificates representing shares of stock that such shares have not been
registered with the Securities and Exchange Commission and may so notify its
transfer agent.

10.05 Dissolution or Liquidation. Upon the dissolution or liquidation of the
Company, any outstanding Awards theretofore granted under this Plan shall be
deemed canceled.

10.06 Controlling Law. The law of the State of Wisconsin, except its law with
respect to choice of law, shall be controlling in all matters relating to the
Plan.

10.07 Termination and Amendment of the Plan. The Plan will expire ten (10) years
after the Effective Date, solely with respect to the granting of Incentive Stock
Options or such later date as may be permitted by the Code for Incentive Stock
Options. The Board may from time to time amend, modify, suspend or terminate the
Plan; provided, however, that no such action shall (a) impair without the
Grantee’s consent any Award theretofore granted under the Plan or (b) be made
without shareholder approval where such approval would be required as a
condition of compliance with the Code or other applicable laws or regulatory
requirements.

